DETAILED ACTION
Claims 1-20 are pending.
The office acknowledges the following papers:
Patent application filed on 4/5/2021.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the double patenting rejections, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Wentzlaff et al. (U.S. 7,774,579), Doucette et al. (U.S. 6,108,346), Khanduri (U.S. 2010/0150147), Heil et al. (U.S. 2009/0260013) are the closest prior art references that read upon some, but not all of the independent claim limitations. Heil and Wentzlaff disclosed two-dimensional processor arrays with routers for data communications between computation blocks/tiles. Khanduri disclosed a two-dimensional array of tiles with direct tile communication connections and passthrough connections. Doucette disclosed modules in a communication system receiving both asynchronous data and synchronous data. However, none of the references alone or in combination teach all of the independent claim limitations.

	Priority
The effective filing date for the subject matter defined in the pending claims in this application is 3/31/2018.

Drawings
The Examiner contends that the drawings submitted on 4/5/2021 are acceptable for examination proceedings. 

Specification
The disclosure is objected to because of the following informalities:
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. The Applicant’s cooperation is requested in correcting any errors of which the Applicant may become aware.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Applicants can file an eTerminal Disclaimer (eTD) in utility applications filed under 35 U.S.C. 111(a) or in compliance with 35 U.S.C. 371, and design applications. Filing an eTD via EFS-Web is highly recommended due to an extensive backlog for processing paper TDs. However, applicants may still file a TD for manual review.
Claims 1-8, 10-12, and 14-20 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-2, 4-12, and 14-20 of U.S. Patent 11,003,451. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent 11,003,451 contains every element of claims 1-8, 10-12, and 14-20 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 11,003,451
1. An apparatus, comprising:
1. A configurable circuit, comprising:
a configurable computation circuit;
a configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit and directly coupled to the plurality of synchronous network inputs of adjacent configurable circuits to form a synchronous network;

a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and
a first memory circuit coupled to the configurable computation circuit;
a second configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and

a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a plurality of control registers configured to store a completion table having a plurality of thread identifiers and having a corresponding data completion count for each thread identifier of the plurality of thread identifiers; and
a plurality of control registers, wherein the plurality of control registers store a completion table having a plurality of thread identifiers and having a corresponding data completion count for each thread identifier of the plurality of thread identifiers; and
a thread control circuit configured to self-schedule and queue a selected thread for execution when the corresponding data completion count for a thread identifier for the selected thread, of the plurality of thread identifiers, indicates completion of one or more data dependencies.
a thread control circuit adapted to self-schedule and queue a thread for
execution when, for its thread identifier of the plurality of thread identifiers, its the corresponding data completion count has decremented to zero to indicate completion of any data dependencies.

Independent claims 15 and 17 are read upon by the independent claims 15 and 17 of U.S. Patent No. 11,003,451. Dependent claims 2-8, 10-12, 14, 16, and 18-20 are read upon by the dependent claims 2, 4-12, 14, 16, and 18-20 of U.S. Patent No. 11,003,451.
Claims 1, 8, 15, and 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 17 of U.S. Patent 11,093,251. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent 11,093,251 contains every element of claims 1, 8, 15, and 17 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 11,093,251

17. A system comprising:
a configurable computation circuit;
an interconnection network;
a first processor coupled to the interconnection network; and
a configurable circuit cluster coupled to the interconnection network, the configurable circuit cluster comprising:
a plurality of configurable circuits arranged in an array, each configurable circuit, of the array of the plurality of configurable circuits, comprising:
a configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit; and
a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and
a first memory circuit coupled to the configurable computation circuit;
a second configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory circuit comprising:
a first instruction memory storing a first plurality of data path configuration instructions to configure a data path of the configurable computation circuit; and
a second instruction memory storing a second plurality of data path configuration instructions or instruction indices for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of a current data path 
an asynchronous packet network coupled to each configurable circuit of the plurality of configurable circuits of the array; and
a synchronous network coupled to the plurality of synchronous network inputs and the plurality of synchronous network outputs of each configurable circuit of the plurality of configurable circuits of the array.

wherein the plurality of control registers store a completion table having a plurality of thread identifiers identifying a plurality of computation threads and having a corresponding data completion count for each thread identifier of the plurality of thread identifiers (claim 7).
a thread control circuit configured to self-schedule and queue a selected thread for execution when the corresponding data completion count for a thread identifier for the selected thread, of the plurality of thread identifiers, indicates completion of one or more data dependencies.
wherein the thread control circuit is adapted to queue a selected computation thread of the plurality of computation threads for execution when, for the thread identifier for f the selected computation thread, of the plurality of thread identifiers, the corresponding data completion count has decremented to zero and the thread identifier of the selected computation thread identifies the selected computation thread as the next computation thread for execution (claim 17).

Independent claims 15 and 17 are read upon by the claims 17 of U.S. Patent No. 11,093,251. Dependent claim 8 is read upon by the claims 17 of U.S. Patent No. 11,093,251.
Claims 1, 8, 15, and 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 7 of U.S. Patent 
Instant Application
Patent 10,990,391
1. An apparatus, comprising:
7. A configurable circuit, comprising:
a configurable computation circuit;
a configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit;
an asynchronous network input queue coupled to an asynchronous packet
network;
an asynchronous network output queue coupled to the asynchronous packet network;
a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and
a flow control circuit coupled to the asynchronous network output queue, the flow control circuit adapted to generate a stop signal when a predetermined threshold has been reached in the asynchronous network output queue; and
a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory circuit comprising:

a second instruction and instruction index memory storing a second plurality of instructions and data path configuration instructions or instruction indices for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of a current data path configuration instruction or instruction index from another, different configurable circuit.

a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs, the configuration memory circuit comprising:
a first instruction memory storing a first plurality of data path configuration instructions to configure a data path of the configurable computation circuit; and
a second instruction memory storing a second plurality of data path configuration instructions or instruction indices for selection of a master synchronous network input of the plurality of synchronous network inputs for receipt of a current data path configuration instruction or instruction index from an adjacent configurable circuit of the array of the plurality of configurable circuits;
an asynchronous packet network coupled to each configurable circuit of the plurality of configurable circuits of the array; and
a synchronous network coupled to the plurality of synchronous network inputs and the plurality of synchronous 
a control circuit coupled to the configurable computation circuit, the control circuit comprising: (claim 7)

a plurality of control registers storing, in a completion table, a plurality of thread identifiers and a data completion count for each thread identifier of the plurality of thread identifiers (claim 7).
a thread control circuit configured to self-schedule and queue a selected thread for execution when the corresponding data completion count for a thread identifier for the selected thread, of the plurality of thread identifiers, indicates completion of one or more data dependencies.
a thread control circuit adapted to self-schedule and queue a thread for execution upon a predetermined cadence when, for its thread identifier, its data completion count indicates completion of all data dependencies. (claim 7).

Independent claims 15 and 17 are read upon by the claim 7 of U.S. Patent No. 10,990,391. Dependent claim 8 is read upon by the claim 7 of U.S. Patent No. 10,990,391.
Claims 1, 8-9, 15, and 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 10 and 19-20 of U.S. Patent 11,119,768. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent 11,119,768 contains every element of claims 1, 8-9, 15, and 17 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.

Patent 11,119,768
1. An apparatus, comprising:
10. A configurable circuit, comprising:
a configurable computation circuit;
a configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network inputs;
a plurality of synchronous network outputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs;
a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and
a configuration memory coupled to the configurable computation circuit, to the synchronous network inputs, and to the synchronous network outputs, the configuration memory comprising:
a first, instruction memory storing a first plurality of data path
configuration instructions to configure a data path of the configurable computation circuit; and
a second, instruction and instruction index memory storing a second plurality of instructions and data path configuration instruction indices for selection of a next data path instruction or next data path
instruction index for a next configurable computation circuit;
and a conditional logic circuit coupled to the configurable computation circuit, wherein depending upon an output from the configurable computation circuit, the conditional logic circuit is adapted to provide conditional
branching by modifying the next data path instruction or next data path instruction index provided on a selected output of the plurality of synchronous network outputs.
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a control circuit coupled to the configurable computation circuit, the control circuit comprising: (claim 10)
a plurality of control registers configured to store a completion table having a plurality of thread identifiers 



a thread control circuit adapted to self-schedule and queue a thread for
execution when, for its thread identifier, its data completion count indicates completion of all data dependencies and its thread identifier is identified as the next thread. (claim 10).

Independent claims 15 and 17 are read upon by the claim 19 of U.S. Patent No. 11,119,768. Dependent claim 8-9 is read upon by the claims 10 and 20 of U.S. Patent No. 11,119,768.
Claims 1, 8-9, 15, and 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 14, 17, and 20 of U.S. Patent 11,288,074. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent 11,288,074 contains every element of claims 1, 8-9, 15, and 17 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 11,288,074
1. An apparatus, comprising:
10. A configurable circuit, comprising:
a configurable computation circuit;
a configurable computation circuit;

a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit and directly coupled to the plurality of synchronous network inputs of adjacent configurable circuits to form a synchronous network;
a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and
a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a plurality of control registers configured to store a completion table having a plurality of thread identifiers and having a corresponding data completion count for each thread identifier of the plurality of thread identifiers; and
a plurality of control registers storing a completion table having a plurality of thread identifiers and for each thread identifier of the plurality of thread identifiers, a corresponding data completion count; and
a thread control circuit configured to self-schedule and queue a selected thread for execution when the corresponding data completion count for a thread identifier for the selected thread, of the plurality of thread identifiers, indicates completion of one or more data dependencies.
a thread control circuit adapted to self-schedule and queue a plurality of
computation threads for execution upon a predetermined cadence, the thread control circuit comprising:
a first queue storing one or more thread identifiers for one or more computation threads of the plurality of computation threads which are ready to execute;
a second queue storing one or more computation threads of the plurality of computation threads having corresponding data completion counts allowing execution but do not yet have without an assigned thread identifier; and
a third queue storing one or more thread identifiers for computation threads of the plurality of computation threads having corresponding data completion counts allowing execution 


Claims 1, 8, 15, and 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 9 of U.S. Patent 11,048,656. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent 11,048,656 contains every element of claims 1, 8, 15, and 17 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 11,048,656
1. An apparatus, comprising:
9. A configurable circuit of a plurality of configurable circuits, each configurable circuit comprising:
a configurable computation circuit;
a configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of input registers;
a plurality of synchronous network inputs coupled to the plurality of input registers;
a plurality of synchronous network outputs coupled to the configurable computation circuit;
a plurality of output registers;
a plurality of synchronous network outputs coupled to the plurality of output registers, the plurality of 

a configuration memory coupled to the configurable computation circuit, to the synchronous network inputs, and to the synchronous network outputs, the configuration memory comprising:
a first, instruction memory storing a first plurality of data path configuration instructions to configure a data path of the configurable computation
circuit; and
a second, instruction and instruction index memory storing a second plurality of instructions and data path configuration instruction indices for selection of a current data path configuration instruction of the first plurality of data path configuration instructions from the first instruction memory and for selection of a master synchronous
input of the plurality of synchronous network inputs for receipt of the current data path configuration instruction or instruction index from another, different configurable circuit of the plurality of configurable circuits.
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a control circuit coupled to the configurable computation circuit, the control circuit comprising: (claim 9)
a plurality of control registers configured to store a completion table having a plurality of thread identifiers and having a corresponding data completion count for each thread identifier of the plurality of thread identifiers; and
a plurality of control registers, wherein the plurality of control registers
store a completion table having a plurality of thread identifiers, having a data completion count for each thread identifier of the plurality of thread identifiers and, for each thread identifier for a current thread of the plurality of thread identifiers, having another thread identifier identifying a next thread for execution following 

a thread control circuit adapted to self-schedule and queue a thread for execution when, for its thread identifier, its data completion count has decremented to zero and it has a thread identifier identifying it as a next thread for execution. (claim 9)

Independent claims 15 and 17 are read upon by the claim 9 of U.S. Patent No. 11,048,656. Dependent claim 8 is read upon by the claim 9 of U.S. Patent No. 11,048,656.
Claims 1, 7-9, 12, 15, and 17 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 1, 3-4, 14, and 20 of U.S. Patent 11,275,710. Although the conflicting claims are not identical, they are not patentably distinct from each other because U.S. Patent 11,275,710 contains every element of claims 1, 7-9, 12, 15, and 17 of the instant application and thus anticipates the claims of the instant application. Claims of the instant application therefore are not patently distinct from earlier patent claims and as such are unpatentable over obvious-type double patenting. A later application claim is not patently distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Instant Application
Patent 11,275,710
1. An apparatus, comprising:
1. A configurable circuit, comprising:
a configurable computation circuit;
a configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network inputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit;
a plurality of synchronous network outputs coupled to the configurable computation circuit; and

a configuration memory circuit coupled to the configurable computation circuit, to the plurality of synchronous network inputs, and to the plurality of synchronous network outputs; and
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a control circuit coupled to the configurable computation circuit, the control circuit comprising:
a plurality of control registers configured to store a completion table having a plurality of thread identifiers and having a corresponding data completion count for each thread identifier of the plurality of thread identifiers; and
a plurality of control registers storing, a completion table having a plurality of thread identifiers, having an identification of a first iteration, having an identification of a last iteration, and for each thread identifier of the plurality of thread identifiers, having a corresponding data completion count and further having a next thread identifier identifying a next thread for execution or having the identification of the last iteration to provide ordered thread execution; and
a thread control circuit configured to self-schedule and queue a selected thread for execution when the corresponding data completion count for a thread identifier for the selected thread, of the plurality of thread identifiers, indicates completion of one or more data dependencies.
a thread control circuit adapted to self-schedule and queue a selected
thread for execution when, for the its thread identifier for the selected thread, the corresponding data completion count has decremented to zero to indicate completion of any data dependencies and the its thread identifier for the selected thread is identified as the first iteration or identified as the next thread for execution.

Independent claims 15 and 17 are read upon by the claim 20 of U.S. Patent No. 11,275,710. Dependent claim 7-9 and 12 are read upon by the claims 3-4, 14, and 20 of U.S. Patent No. 11,275,710.

	Conclusion
The following is text cited from 37 CFR 1.111(c): In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Wentzlaff et al. (U.S. 7,539,845), taught a two-dimensional array with routing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A. PETRANEK whose telephone number is (571)272-5988.  The examiner can normally be reached on M-F 8:00-4:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACOB PETRANEK/Primary Examiner, Art Unit 2183